DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  No new additional Information Disclosure Statement (IDS) was filed on 12 January 2022, the date of the Applicant’s most recent response. 

Status of Claims
Applicant’s arguments have been fully considered.  Claims 1, 2, 8, 9, 15 and 16 have been amended.  Claims 1-20 are presented for examination, of which Claims 1, 8 and 15 are the only independent claims.  Action on the merits follow:

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims 1-8 are directed to a machine (GUI), claims 8-14 are directed to a process (method) and claims 15-20 are directed to a machine (CRM).  The answer is YES.

Step 2A:  Claims 1-14 recite a system and a method directed to the abstract idea that “optimize retirement accounts, as the lengthy term of the account increases sensitivity to asset allocation, contribution strategies, withdraw strategies, and changes in supplemental retirement benefits”, (Spec ¶ [0003]).  Claims 1, 8 and 15 recite in part “a graphical user interface (GUI) for a financial planning system”, (Spec ¶¶ [0005], [0006] and [0007]).  Thus, retirement financial planning, a form of organizing of a human activity, is a fundamental economic practice.

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 8, as representative, recites, “displaying an introductory page”, “displaying a top level menu and a first comparison of a first estimated retirement income amount to a user goal of the respective user”, “displaying at least one graphical control corresponding to recommendation data”, “displaying at least one current value corresponding to a current position of the at least one graphical control”, “displaying an enrollment link operable to enable the first plurality of users to register for the second level of services” and “displaying a dashboard link operable to open a dashboard page of the GUI, the dashboard page providing access to the second level of services”.  The steps represent a series of calculations for creating a modified projected retirement income used in retirement financial planning.  These steps planning significant personal economic events, generating account projections and providing basic or introductory-level services for an existing retirement account” which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore, the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “financial planning system” which includes at least one “databased (memory element)” for storing data and a “planning engine (processor)” for executing instructions.
The memory is recited at a high level of generality (i.e. memory for storing data). The processor is also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, calculating, storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of displaying several pages of information in various formats are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 8 and 15 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2-7, 9-14 and 16-20 do not resolve the issues raised in the independent claims.  Claims 2-7, 9-14 and 16-20 are directed toward additional calculation details of the independent claim steps.  Accordingly, claims 2-7, 9-14 and 16-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 8 and 15.  The analysis above applies to all statutory categories of invention.  

Response to Arguments

6.	Rejections under 35 U.S.C. 101:
	Applicant's arguments filed 12 January 2022, with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.
As a preliminary matter, the Examiner notes that the Applicant’s amended claim language is essentially deleting portions of the independent claims, 1, 8 and 15 with little additional edits to the rest of the claim set.  
Regarding the Applicant’s arguments, the Examiner notes the following recitation from the Applicant’s Remarks:



2)	With regard to the assertion that “the pending claims integrate any such abstract idea into a practical application”, the Applicants argument recites, “As previously submitted to the Office, the claims are directed to a specific technical approach to control the display of various graphical controls, values, and links. For example, the user interface of the pending claims present various elements in substantially identical formats and locations for users who are registered for two different sets of functionality/service levels.”, (Remarks, page 13, ¶ 3).

	In response, the Examiner points back to the Response to Arguments in the previous Non-Final Office Action dated 14 October 2021 regarding that the instant claims are not analogous to the allowable features in the Core Wireless decision.  The Applicant’s more recent arguments in this respect are not persuasive.

Regarding the assertion that “The pending claims amount to "significantly more" than any alleged abstract idea”, the Applicants argument recites, “the claimed GUI and its various functions provide various improvements to the functioning of computer 

	The Examiner respectfully disagrees because the claims recite a GUI which merely improves the user interaction experience with the computer and the displayed information, based upon the user selected options and desired goals for retirement financial planning.  Further review of the specification reveals that by Applicant’s own admission, “user computing device 112/or and GUI computer system 114 include any device capable of accessing the Internet such as, for example, a desktop computer, a laptop computer, a personal digital assistant (PDA), a cellular phone, a smartphone, a tablet, a phablet, or other web-based connectable equipment”, (Spec, ¶ [0077]).  As previously indicated, there is no evidence of any technological improvements and the Applicant’s argument in this respect is not persuasive.
	As such, Applicant's arguments are not persuasive and the subject rejections are maintained.

Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brose et al. (US 20050004856 A1) discloses systems and methods for facilitating financial advising and planning for a user using a stochastic modeling module. 
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL R KLOBERG/Examiner, Art Unit 3698

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691